﻿As President of Colombia and Chairman of the
Non-Aligned Movement, I would like to extend to you,
Sir, my sincere congratulations on your appointment to
preside over this most important session, and I also wish
to thank Ambassador Razali for his diligence in
performing his duties during the fifty-first session of the
Assembly.
Over the decades the United Nations has shown that
its founders were not mistaken when they entrusted to it
the mission of developing a new model of co-existence
for our planet, thanks to which we defeated colonialism,
fought against apartheid, prevented territorial
confrontations, extended our hand to help children,
defended the rights of women and protected the
environment.
However, we find ourselves today at a crossroads
similar to that which led us to sign the San Francisco
Charter. The globalization of the world has brought about
the internationalization of problems such as drug
trafficking, terrorism and corruption, all of which
seriously threaten our systems.
Certain industrialized nations are behaving selfishly
in defining new rules of the game for free economies.
Unilateralism and conditions imposed by the powerful
upon others are rampant throughout the world. The spare
capacity of the military industrial complex since the cold
war is encouraging the beginning of a dangerous arms
race. The open wound of foreign debt is still an obstacle
to the development of many of the poorest countries. The
violation of human, political, social and economic rights
is also the order of the day.
The new United Nations, which the Secretary-
General has proposed we should reflect upon as the
century comes to an end, will surely not deal only with
armed conflicts. We must be prepared to face other
kinds of war: social war against poverty; judicial war
against organized crime; political war against
interventionism in our sovereign economies; and moral
war against the violation of human rights.
We cannot yet assert that the process of
globalization really represents progress for all of
humankind. While globalization has generated great
economic and technological advances, such progress
continues to be the privilege of the industrialized
nations and very small segments of the population of
the rest of the world. True progress for humanity
cannot be brought by phenomena which generate new
and more profound imbalances in the quality of life for
individuals. We must work hard to ensure that States
and multilateral organizations such as the United
Nations, direct their efforts to guaranteeing that the
benefits of globalization do not remain in the hands of
a few.
Therefore, any reform of the United Nations must
begin with the return of the concept of solidarity which
inspired the San Francisco agreements, and which is the
very raison d’etre of our Movement. We want not more
summits, but more compliance with the summits not yet
complied with; a summit on compliance with other
summits would be welcome.
The Treaty on the Non-Proliferation of Nuclear
Weapons (NPT) is not being properly complied with.
Important members have yet to ratify the Chemical
Weapons Convention. There seems to be no interest in
making progress on fundamental agreements to restrict
the conventional arms markets run by the world’s
merchants of war. Government aid, as a proportion of
the resources transferred to developing countries by
developed nations, has dropped from 42 per cent to 24
per cent in recent years. Funds for military operations
within the United Nations system have increased 17
times compared with increases in funds for social
programmes.
We must find new paths for the United Nations to
follow. The reform of the United Nations system
proposed by the Secretary-General must encompass all
spheres of the United Nations system as a whole.
In the first place, there is the economic sphere.
The Bretton Woods organizations — the World Bank
and the International Monetary Fund — which were
born as part of the agreement of March 1946, have
6


progressively been removing themselves from the original
direction exercised by this Assembly over their economic
and social policies. They have ended up by configuring a
development model which they impose on developing
economies, without those economies being able to discuss
their own priorities. Reform should include matters such
as having greater international liquidity, greater flexibility
in the management of multilateral debt, concessionary
credit flows for social investment and coordination with
economic bodies representing the interests of developing
countries, such as the United Nations Conference on
Trade and Development (UNCTAD), the Economic and
Social Council and the United Nations Industrial
Development Organization (UNIDO).
The situation of the United Nations social sphere is
the most worrisome. The greatest burden of the
Organization’s budgetary crisis has fallen upon the bodies
involved, whose financing has dropped by many millions
of dollars during the present decade. Some developed
countries have inexplicably withdrawn from bodies
devoted to children, culture, population, employment and
the environment, such as the United Nations Children’s
Fund (UNICEF), the International Labour Organization
(ILO), the United Nations Educational, Scientific and
Cultural Organization (UNESCO), the World Food
Programme (WFP) and the United Nations International
Drug Control Programme. The report of the Secretary-
General contains interesting proposals to restore the
activities of such bodies, which constitute the very heart
of the United Nations.
In a world where 1.3 billion people still survive on
less than a dollar a day, in a world where, for the price
of one combat plane, 57,000 children in Africa can be
fed for a year, it is impossible to conceive of a reform of
the United Nations whose priority is not to strengthen the
work of its institutions and programmes dedicated to
social issues.
Finally, there is the matter of the political
relationship between the Assembly and the Security
Council. The proposed strengthening of the Security
Council cannot be carried out at the expense of taking
power away from this Assembly, the highest democratic
body of the system. Any expansion of the Council must
take into account that developing countries by their
nature and as spokesmen for various regions of the
world, need to have greater representation. The
instrument of the veto should be abolished because it is
anti-democratic, since it places in the hands of one
country the power to ignore the will of the majority. If
the veto cannot be eliminated, it should be restricted to
those matters truly fundamental for world security, and
the right to appeal vetoes before judicial or political
bodies, such as this Assembly, should be established.
A few months ago the Secretary-General presented
to the United Nations a very interesting proposal for the
reform for the Organization. The Non-Aligned
Movement, which I represent, is reviewing this
initiative and considers that a number of its proposals
would contribute to the revitalization of the United
Nations.
We do not want a United Nations divided between
rich and poor, with Members having first- and second-
class status according to their economic contributions.
The United Nations is not a private company, but the
forum of solidarity in which all the countries of the
world come together.
I wish to take this opportunity to appeal to the
United Nations, and the international community at
large, to confront the grave problem of arms
proliferation with a clear and well-defined strategy that
will lead us to concrete results. To that end, I wish to
propose five points for effectively dealing with of this
matter.
First, I propose the declaration by the developing
countries of a two-year, worldwide moratorium on the
high-technology-weapons trade.
Secondly, I propose the expansion of the United
Nations Register of Conventional Arms to include light
weapons, as well as production and storage, with a
view to strengthening its role as a means of promoting
confidence.
Thirdly, I propose that the Governments of arms-
producing countries commit themselves to the
establishment of a moratorium on the sale of high-
technology weapons in regions in conflict, as well as to
converting their weapons-production industrial capacity
and workforce to other economic sectors.
Fourthly, I propose the follow-up and verification
of all multilateral commitments and existing treaties in
this area.
Fifthly, I propose that the regulation of trade in
light arms, as well as in high-technology weaponry,
7


should be a subject of deliberations at the fourth special
session of the General Assembly devoted to disarmament.
This initiative is designed to deal with the various
facets of the grave phenomenon of arms proliferation,
which — besides draining vast resources that could be
devoted to the social and economic development of our
peoples — constitutes the most dangerous threat to the
peace and security of the world.
Much water has flowed under the bridge that we
built in San Francisco half a century ago to make the
world a better place to live.
We have, without any doubt, progressed, but we
cannot claim to be satisfied despite what we have
achieved. So long as there is a sad, hungry child in the
world, there will be a United Nations. So long as there is
a weapon raised to kill a neighbour, there will be a
United Nations. So long as entire populations are
displaced from their homes by violence, hunger and
intolerance, there will be a United Nations. So long as
thousands of young people do not have access to
education because they must struggle every day to
survive, there will be a United Nations. So long as the
whims of the powerful continue to defy the aspirations of
the powerless, there will be a United Nations. So long as
drugs on the streets threaten the future of our children,
there will be a United Nations. So long as terrorists and
violators of human rights continue to run loose, there will
be a United Nations. So long as there is a need for
solidarity, love and joy in the world, there will be a
United Nations.






